Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Applicant amended the multiple dependent claims to no longer recite “and”, and thus the objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 20, 22, 27, 29, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11-12, 20, 22, 27, 29, 32 and 34 recite the limitation "the position coordinates".  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "the distance traveled". Additionally, claim 11 recites “the rate of change” [instead of the time rate of change]. There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 8-36, 38, 43, 50, and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of collecting and analyzing data, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a, which is a concept relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work. Claims 2-3, 8-36, 38, 43, 50, and 64 recite an abstract idea of obtaining and analyzing data to perform a method of enhancing a navigation solution. In addition, the remaining claim limitations either work to develop the abstract idea further [such as where the information is received from, e.g. claim 9 WiFi, claim 38 accelerometers], or to implement the idea onto generic computer components/methods of analyzing [e.g. k-means clustering]. The recited abstract idea is not integrated into a practical application. In particular, Claims 2-3, 8-36, 38, 43, 50, and 64 do not present any additional elements to integrate the idea into a practical application. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claims 2-3, 8-36, 38, 43, 50, and 64 are directed to an abstract idea.

Using similar reasoning to above, Claims 2-3, 8-36, 38, 43, 50, and 64 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 2-3, 8-36, 38, 43, 50, and 64 are not patent eligible under 35 U.S.C 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8-10, 17-18, 20-35, 38, 43, 50, 56, and 62-64  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US20090254279A1), and further in view of Ische (US20100309044A1).
Regarding claim 8, Han teaches;
A method for enhancing a navigation solution of a device and a platform, wherein the method is operable when mobility of the device is constrained within the platform (taught as determining mounting misalignment of a portable location device in a vehicle, paragraph 0002) and when mobility of the device is unconstrained within the platform (while not explicitly directed to unconstrained, Han teaches that a personal navigation device can be in a vehicle without a cradle [object that attaches the device to the vehicle], paragraph 0008), the method comprising:
estimating an absolute heading of the platform thereof (taught as estimating and compensating for misalignment from information from the inertial measurement unit, paragraph 0039, which includes heading information, paragraph 0032) having at least one access point [interpreted to be a beacon that allows a device to connect to a network, as argued on page 14 of the remarks 09/10/2021 and page 17 of the specification] (taught as using wireless mobile networking, paragraph 0040).
While Han does not explicitly teach determining a standard deviation of the heading, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. A large standard deviation could, for example, mean the difference between detecting exiting a highway vs continuing onwards, which would lead to inaccurate navigation instructions or maneuvers.
However, Han does not explicitly teach; using a time rate of change of received signal strength (RSS) of wireless signals from a wireless communication system.
Ische teaches; using a time rate of change of received signal strength (RSS) of wireless signals from a wireless communication system (taught as determining the change in signal metrics over time, such as signal strength, to determine motion, paragraph 0021).
It would be obvious to one of ordinary skill in the art to incorporate the techniques of positioning as taught by Ische into the system taught by Han to provide more accurate positioning. As taught by Ische, there is a varying ability to determine the position based on a single positioning technique (paragraph 0005), and thus suggests using multiple kinds of sources to improve the position fixing in covering weaknesses of systems like GNSS and Wi-Fi (paragraph 0017).

Regarding claim 2, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the platform is a vehicle (taught as a compensating method for a vehicle, paragraph 0010), a vessel or a person.  

Regarding claim 3, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the device comprises at least three accelerometers (taught as using three orthogonal accelerometers, paragraph 0031), further comprising: 
calculating roll and pitch of the device using specific forces measured at the device, and calculating a standard deviation of the roll and pitch of the device using the specific forces measured at the device (taught as measuring/determining the pitch and roll from the misalignment angles, paragraph 0037).  
While Han does not explicitly disclose “the quality specifications of the at least three accelerometers”, it would be obvious to one of ordinary skill in the art to specify certain qualities for the accelerometer to accurately measure the signals; for example, measuring the acceleration of a spacecraft in orbit would require a different magnitude of scale/range when compared to a car, and thus different qualities of the specification would be required.

Regarding claim 9, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the wireless signals are from a WiFi network (taught as using wireless mobile networking, paragraph 0040, which is a variant of wireless network protocol and would be obvious to one of ordinary skill in the art to replace with WiFi networks for more localized information, or in locations where GPS or other satellite communications may be blocked, such as in tunnels).  

Regarding claim 10, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the method further comprises reducing noise of the RSS of the wireless signals (taught as using a Kalman filter to account for the noise of the data and reduce errors, paragraph 0041).  

Regarding claim 17, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the method utilizes a measurement-based estimation technique to obtain velocity of the platform (taught as the misalignment method to calculate the velocity, paragraph 0088).  
While Han does not explicitly teach determining a standard deviation of the velocity, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. 

Regarding claim 18, Han as modified by Ische teaches;
The method of claim 17 (see claim 17 rejection). Han further teaches; wherein the method utilizes the velocity of the platform and the standard deviations thereof to calculate the absolute heading of the platform and the standard deviation thereof (taught as using the velocity information from the GPS to help provide higher accuracy and correct the measurements of the inertial navigation system, paragraph 0091-0092).  
While Han does not explicitly teach determining a standard deviation of the velocity, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. 

Regarding claim 32, Han teaches; 
The method of claim 8 (see claim 8 rejection). Han does teach obtaining information such as “the rate of change of position or velocity, absolute time, GPS satellite pseudorange, Doppler frequencies” (paragraph 0091). However, Han does not explicitly teach; wherein the method consists of the following steps:
a) measuring and saving the RSS of the wireless signals from the at least one access point at the device; 
b) obtaining the location of the at least one access point having the RSS of the wireless signals detected at the device; 
c) calculating the time rate of change of the RSS of the wireless signals; 
d) obtaining the position coordinates of the device; 
e) obtaining the speed of the platform from the navigation solution on the device or from any other source of speed readings if available; 
f) calculating an angle of arrival from the at least one access points to the device or measuring it if such a measurement is available; 
g) calculating a possible platform heading for each at least one access points whose RSS of the wireless signals is available to the device; and 
h) estimating the absolute heading of the platform as a function of each of the possible platform headings and calculating the standard deviation of the absolute heading of the platform from the standard deviations of the possible platform headings.
Ische teaches; wherein the method consists of the following steps:
a) measuring and saving the RSS of the wireless signals from the at least one access point at the device (taught as measuring the received signal strength [RSS], paragraph 0015); 
b) obtaining the location of the at least one access point having the RSS of the wireless signals detected at the device (taught as receiving position fix information, including location provided from the signal metrics of the sources, paragraph 0015, such as by providing known locations of transmitters, paragraph 0021); 
c) calculating the time rate of change of the RSS of the wireless signals (taught as determining the change in signal metrics over time, such as signal strength, to determine motion, paragraph 0021); 
d) obtaining the position coordinates of the device (taught as obtaining the position fix information, paragraph 0011); 
e) obtaining the speed of the platform from the navigation solution on the device or from any other source of speed readings if available (taught as determining velocity from the signal metrics and position fix information, paragraph 0015); 
f) calculating an angle of arrival from the at least one access points to the device or measuring it if such a measurement is available (taught as measuring the angle of arrival from the signal metrics and position fix information, paragraph 0015); 
g) calculating a possible platform heading for each at least one access points whose RSS of the wireless signals is available to the device (taught as obtaining velocity, which includes heading information, using multiple sources of signal metrics, paragraph 0015); and 
h) estimating the absolute heading of the platform as a function of each of the possible platform headings (taught as using stored position fix information and newly obtained position fix information to acquire the subsequent position fix, paragraph 0020, which includes information about the heading, paragraph 0015) and calculating the standard deviation (taught as determining uncertainties in the position fix information, paragraph 0015) of the absolute heading of the platform from the standard deviations of the possible platform headings.  
	While estimating the absolute heading is not explicitly taught by Ische, it would be obvious to one of ordinary skill in the art to convert the heading calculated by Ische into the frame of reference for absolute heading for clear and consistent navigational directions. For example, saying turn left (a relative direction) is far more ambiguous than turn east (an absolute, cardinal direction).
It would be obvious to one of ordinary skill in the art to incorporate the techniques of positioning as taught by Ische into the system taught by Han to provide more accurate positioning. As taught by Ische, there is a varying ability to determine the position based on a single positioning technique (paragraph 0005), and thus suggests using multiple kinds of sources to improve the position fixing in covering weaknesses of systems like GNSS and Wi-Fi (paragraph 0017).

It has been determined that claims 20 and 27 do not contain further limitations apart from those already addressed in claim 32. Therefore, claims 20 and 27 are rejected under the same rationale as claim 32.

Regarding claim 33, Han as modified by Ische teaches;
The method of claim 32 (see claim 32 rejection). However, Han does not teach; wherein the locations of the access points having RSS available to the device are obtained from a database.  
Ische teaches; wherein the locations of the access points having RSS available to the device are obtained from a database (taught as using a database, element 330).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a database as taught by Ische in the system taught by Han in order to provide a source of data independent of the satellites. In the event that the satellite is not available, it would be useful to have some information to continue to navigate. 

	It has been determined that claims 21 and 28 do not contain further limitations apart from those already addressed in claim 33. Therefore, claims 21 and 28 are rejected under the same rationale as claim 33.

Regarding claim 34, Han as modified by Ische teaches;
The method of claim 32 (see claim 32 rejection). However, Han does not teach; wherein the position coordinates of the device are obtained from the navigation solution of the device. 
Ische teaches; wherein the position coordinates of the device are obtained from the navigation solution of the device (taught as using stored positioning information [essentially historical data stored on the device], paragraph 20).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use position information from the navigation solution history as taught by Ische in the system taught by Han in order to provide a source of data independent of the satellites. In the event that the satellite is not available, it would be useful to have some information to continue to navigate. 

	It has been determined that claims  22 and 29 do not contain further limitations apart from those already addressed in claim 34. Therefore, claims 22 and 29 are rejected under the same rationale as claim 34.

Regarding claim 35, Han as modified by Ische teaches;
The method of claim 32 (see claim 32 rejection). Han further teaches; wherein the method further comprises reducing noise of the RSS of the wireless signals (taught as using a Kalman filter to account for the noise of the data and reduce errors, paragraph 0041).    

	It has been determined that claims 23 and 30 do not contain further limitations apart from those already addressed in claim 35. Therefore, claims 23 and 30 are rejected under the same rationale as claim 35.

	It has been determined that claims 24, 26, and 31 do not contain further limitations apart from those already addressed in claim 19. Therefore, claims 24, 26 and 31 are rejected under the same rationale as claim 19.

Regarding claim 25, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the absolute heading of the platform and standard deviations thereof is estimated using a measurement-based estimation technique (taught as the misalignment method to calculate the attitude, paragraph 0088).  
While Han does not explicitly teach determining a standard deviation of the velocity, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. 

Regarding claim 38, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the device comprises at least three accelerometers (taught as using three orthogonal accelerometers, paragraph 0031), further comprising: estimating misalignment of heading between the device and the platform independent of the availability of absolute source of velocity (taught as estimating the misalignment of the heading using acceleration and gravity, NOT velocity, paragraph 0037) or heading information.  

Regarding claim 43, Han teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; calculating continued misalignment of heading between the device and the platform when a source of absolute velocity or heading information is available (taught as estimating the misalignment, paragraph 0037) or interrupted. 
Regarding claim 50, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the device is configured to receive readings related to navigational information from the platform via a wired or wireless connection (taught as using GPS for positional determination, paragraph 0090).
Regarding claim 56, Han as modified by Ische teaches;
The method of claim 50 (see claim 50 rejection). Han further teaches; wherein the readings related to navigational information comprises the speed of the platform (taught as the GPS data determining the velocity [which contains speed information by definition], paragraph 0091), wherein the misalignment between the device and the platform is not resolved, and wherein the speed information is used to resolve the misalignment (taught as using the velocity information from the GPS to help provide higher accuracy, paragraph 0091-0092), by using the speed information and assuming candidates of misalignment to determine candidate specific forces about the device (taught as GPS data) and comparing the candidate specific forces to specific forces (taught as the inertial navigation system, using accelerometers) measured by the device (taught as correcting the measurements of the inertial navigation system using the GPS data, paragraph 0091-0092).
Regarding claim 62, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the device has a means of obtaining velocity information (taught as a GPS receiver, paragraph 0040), wherein the misalignment between the device and the platform is resolved, and wherein the device uses the velocity information to resolve the pitch and roll of the device (taught as determining the pitch and roll of the device, paragraph 0037, which can be supplemented by GPS data including the velocity, paragraph 0091), by using the velocity information and assuming candidates of pitch and roll to determine candidate specific forces at the device and comparing the candidate specific forces to specific forces measured by the device (taught as correcting the measurements of the inertial navigation system using the GPS data, paragraph 0091-0092).  

Regarding claim 63, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the device has a means of obtaining speed information (taught as a GPS receiver, paragraph 0040, including the velocity [which contains speed information by definition], paragraph 0091), wherein the misalignment between the device and the platform is resolved, and wherein the device uses the speed information to resolve the pitch and roll of the device (taught as determining the pitch and roll of the device, paragraph 0037, which can be supplemented by GPS data including the velocity [which contains speed information by definition], paragraph 0091), by using the speed information and assuming candidates of pitch and roll to determine candidate specific forces at the device and comparing the candidate specific forces to specific forces measured by the device (taught as correcting the measurements of the inertial navigation system using the GPS data, paragraph 0091-0092).  

Regarding claim 64, Han as modified by Ische teaches;
The method of claim 8 (see claim 8 rejection). Han further teaches; wherein the estimated absolute heading of the platform is used to enhance the navigation solution (taught as using the angle and location systems to increase the accuracy of navigation, paragraph 0039).   

Double Patenting
The applicant has indicated that a terminal disclaimer is being filed regarding claim 36 over US10203207B2, and thus the double patenting rejection is withdrawn. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further amended to overcome the 101 and 112b related rejections. Similarly, claims 12-16 would be considered allowable based on dependency.

Response to Arguments
The applicant amended the claims to correct the multiple dependent claim referring to parent claims using “and”, and thus the objection is withdrawn.

The applicant argues on page 11 of the remarks that the claims are not directed to a mental process.
Claim 8 recites that an absolute heading is estimated by using a time rate of change or RSS. While it may be difficult to fully mentally calculate a time rate of change, one can perform a mental process with the assistance of pen and paper. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
There is no requirement, limitation, or feature in the claims that specifically precludes a human, reading from instruments, to estimate an absolute heading of the platform. Thus, the claims are directed to an abstract idea.
The applicant argues on page 12 of the remarks that the claims represent an improvement in computer related technology because the operations recited must be performed by a processor or other similar computerized resources. The examiner respectfully disagrees. As noted above, the claims do not necessitate the use of a processor, and can be performed by a mental process with pen and paper. The claims do not recite any limitation that necessitates a processor or computer technology, not specialize a processor or computer technology that precludes a mental process. Thus, the claim language is not directed to an improvement in computer related technology.
The applicant argues on page 13 of the remarks that the claims are directed to a practical application. The examiner respectfully disagrees. Integrating the claims into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Thus, the claim language is not integrated into a practical application, and the 101 rejection is sustained.

The applicant argues on pages 13-15 of the remarks that Han does not teach the limitations of amended independent claim 8. The examiner agrees; specifically regarding the interpretation and clarification of access points presented on page 14 of the remarks (point 2), and withdraws the rejection. However, a new rejection in light of Ische is presented above.

Claim 2
Applicant argues that the specific inclusion of a person being defined as a platform, that Han cannot fulfill the limitations because Han is constrained to vehicular applications. The examiner respectfully disagrees, as the current claim language is merely a list of potential platforms. To teach the claim language, due to the “or” recitation, any one of the taught platforms is sufficient to teach the claimed platform. The examiner recommends amending the claim language to further indicate that “the method is operable when the platform is a vehicle, a vessel, or a person” or similar, and provide an argument for why the methods taught by Han could not be performed by a person for the record.

Claim 3
Applicant argues that claim 3 is a possible supplement to the determination provided in claim 8, but is not central to the estimation platform using RSS data. It is unclear to the examiner whether/what the applicant is arguing against Han’s coverage of claim 3’s limitations.

Claim 9
Applicant argues that there is no suggestion of using mobile networking information to provide platform heading estimation. The examiner respectfully disagrees, as Han teaches using wireless mobile networking in determining the location of the vehicle (paragraph 0040).

Claim 10
Applicant argues that the examiner is misinterpreting Han with regards to reducing noise. The examiner respectfully disagrees, as the limitations indicated by the applicant are not currently present in the claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 17-18
Applicant argues that platform heading is not equivalent to misalignment, and thus Han’s teachings are irrelevant. The examiner respectfully disagrees. Misalignment includes a subjective reference frame (in Han’s case, the vehicle) to compare the device to. The platform heading as claimed does not require a subjective heading, but rather uses an absolute heading with respect to the Earth (or GPS/GNSS basis). While the intended use of Han is not explicitly for an absolute heading, one of ordinary skill in the art would recognize the transformation of reference frame as being an obvious variation.

Claim 25
Applicant argues that platform heading is not equivalent to misalignment, and thus Han’s teachings are irrelevant. The examiner respectfully disagrees. Misalignment includes a subjective reference frame (in Han’s case, the vehicle) to compare the device to. The platform heading as claimed does not require a subjective heading, but rather uses an absolute heading with respect to the Earth (or GPS/GNSS basis). While the intended use of Han is not explicitly for an absolute heading, one of ordinary skill in the art would recognize the transformation of reference frame as being an obvious variation.


Applicant argues that claim 25 requires the estimation of platform heading not using a state estimation technique and cites paragraph 0113 of the specification. The examiner notes that this requirement is not present within the claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim 64
Applicant argues that platform heading is not equivalent to misalignment, and thus Han’s teachings are irrelevant. The examiner respectfully disagrees. Misalignment includes a subjective reference frame (in Han’s case, the vehicle) to compare the device to. The platform heading as claimed does not require a subjective heading, but rather uses an absolute heading with respect to the Earth (or GPS/GNSS basis). While the intended use of Han is not explicitly for an absolute heading, one of ordinary skill in the art would recognize the transformation of reference frame as being an obvious variation.

Claim 32 (11, 20 and 27)
Applicant argues that Ische, like Han, relies on satellite position systems rather than derived platform heading data derived as required in the claim language.
Applicant argues that b) requires an access point and is not taught in Ische. The examiner respectfully disagrees, as Ische explicitly recites Wi-Fi and RFID as different signal metrics, including RSS, used to apply the method taught in paragraph 0015. Additionally, Han suggests obtaining position information from other non-satellite sources, such as wireless mobile networks (paragraph 0040).
Applicant argues that Ische does not teach time rate of change of the RSS of the wireless signals.
The examiner notes that in claims 20, 27 and 32 recite obtaining RSS and the time rate of change of the RSS, but do not do anything with the information. The claim language broadly recites identifying a position or access point angle, but no steps occur relating to using the information from the time rate of change of the RSS other than saving the RSS. Thus, the prior art merely needs to measure and save RSS.
However, in claim 11, the rate of change of the RSS is required in step f. As such, the argument is considered persuasive and the rejection of claim 11 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662